     Case: 1:21-cv-02005 Document #: 11 Filed: 07/14/21 Page 1 of 2 PageID #:71




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS


STRIKE 3 HOLDINGS, LLC,                         )
                                                )
                          Plaintiff,            )
                                                )
v.                                              )   Case No.: 1:21-cv-02427
                                                )
JOHN DOE subscriber assigned IP address         )   Judge: John Robert Blakey
107.217.69.72,                                  )
                                                )
                          Defendant.            )
                                                )


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                         WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 107.217.69.72, are voluntarily dismissed with prejudice.

Dated: July 13, 2021                        Respectfully submitted,


                                            CLARK HILL PLC

                                            By: /s/ Samuel J. Tallman
                                            Samuel J. Tallman
                                            Clark Hill PLC
                                            130 East Randolph Street
                                            Suite 3900
                                            Chicago, IL 60601
                                            (312) 517-7515
                                            Email: stallman@clarkhill.com
     Case: 1:21-cv-02005 Document #: 11 Filed: 07/14/21 Page 2 of 2 PageID #:72




                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2021, I electronically filed the foregoing document with

the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                        By: /s/ Samuel J. Tallman
                                                        Samuel J. Tallman




                                               2
